DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.      Claims 1-16 are pending in this application.

Drawings
3.      The corrected drawings in this application filed 9/22/2020 are accepted by the examiner.

Information Disclosure Statement
4.      The information disclosure statement filed 9/22/2020 has been considered.  Initialed copy is enclosed. 

Priority
5.      Acknowledgment is made of applicant's claim for foreign priority based on an application 1261909 filed in France on 12/11/210. It is noted, however, that applicant has not filed a certified copy of the 1261909 application as required by 37 CFR 1.55.

Double Patenting
6.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.      Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,821,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to a method for treating and/or preventing neurological disorders, the method comprising the administration of an effective amount of an algal extract from the order of Ulivales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa. Claim 1 of  U.S. Patent No. 10,821,144 B2 recites a method for treating depression, the method comprising the administration, to a subject in need thereof, of an effective amount of an algal extract from the order of Ulvales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa, 

Those limitation also have recited by depended claim 15 of the instant invention. Thus, the claims are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
8.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.      Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating aversive light stimulus avoidance does not provide treatment of all the diseases claimed and  does not reasonably provide enablement for a method of treating and/or preventing neurological disorders, depression, stress, anxiety, aging, Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain.  The specification does not enable any make and /or use the invention commensurate in scope with these claims. 
    The claims are drawn to a method for treating and/or preventing neurological disorders, depression, stress, anxiety, aging, Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain, the method comprising the administration of an effective amount of an algal extract from the order of Ulvales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa.
Enablement is considered in view of the Wands factors (MPEP) 2164.01(a). Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples (6) the quantity of experimentation, (7) the relative skill of those in the art, and (8) the breadth of the claims.
          When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated base on that limitation. See in re Vaeck, 947 F. 2d 488, 495, 20 USPQ 2d 1438, 1444 (Fed Cir, 1991).
         Preventing Alzheimer, neurological disorders, depression and aging have not been successful because there is not enough known about what causing Alzheimer disease. There are generally five types of depression, anxious distress, mixed features, melancholic features, atypical features, psychotic features, catatonia, peripartum onset, and seasonal pattern. There are numerous other disorders that cause depression symptoms. Applicants have not provided a method of prevention or treatment of anxious distress, mixed features, melancholic features, atypical features, psychotic features, catatonia, peripartum onset, seasonal pattern depression or prevention or treatment of the numerous other disorders that cause depression symptoms. It is not clear from the specification how one can prevent Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, 
 It certainly cannot treat every type of neuropathic and inflammatory chronic pain or, any type of pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain.  And one skilled in the art will not be able to make/and or use the invention without undue experimentation. 
      The examples in the specification mainly explain the preparation of algal extract. None the diseases mentioned in claims have been treated or prevented by the composition.  The behavioral despair test (or Porsolt forced swimming test) is a test, centered on a rodent's response to the threat of drowning, whose result has been interpreted as measuring susceptibility to negative mood. It is not clear that the test states preventing or treating of any neurological disease, pain, aging or Alzhiemer. 
     Because the specification does not address the issues in the post-filing date art regarding how to prevent and treat certain disease such as neurological disease, pain, aging or Alzhiemer from the administration of the claimed compositions, and no objective evidence or working examples have been provided, one of skill in the art would be subject to undue experimentation in order to make and use the claimed method for treating and/or preventing neurological disorders, depression, stress, anxiety, aging, Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain, . 


Claim Rejections - 35 USC § 112
10.   Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
          “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]his description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
     The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation 
       Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
       “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or sub combinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
      The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. 

The specification fails to show that the method can possibly prevent or treat all of the disease claimed. It certainly cannot prevent or treat every type of neuropathic and inflammatory chronic pain or, any type of pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain.  The specification does not provide any teachings that one of skill in the art would not be able to use the composition of the invention as claimed without undertaking to determine how to treat or prevent the claimed diseases. Therefore, the written description is not commensurate in scope with the claims.  
The is no description of treating or preventing Alzheimer, neurological disorders, depression and aging. There are no Alzheimer animal models or appropriate test.  There are no examples of preventing or treating the general five types of depression, anxious distress, mixed features, melancholic features, atypical features, psychotic features, catatonia, peripartum onset, and seasonal pattern. There are numerous other disorders that cause depression symptoms; yet the is no description of treating or prevents the associated disorders.
The are no body pain animal model test. Body pain causes are associated with stress, dehydration, lack of sleep, cold or flu, anemia, Vitamin D deficiency, mononucleosis, pneumonia, fibromyalgia, chronic fatigue syndrome, arthritis, lupus, Lyme disease, Histoplasmosis, and Multiple sclerosis. Applicants have not described 
claimed methods. As for treating it is not clear how one can “treat” or “prevent” aging. Applicants have not described any animal models or test where aging was prevented or treated.  The specification fails to describe that the method can possibly treat or even prevent all of the disease claimed. Neurological disorders are diseases of the brain, spine and the nerves that connect them. There are more than 600 diseases of the nervous system, such as brain tumors, epilepsy, Parkinson's disease and stroke as well 
         Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.        
	Therefore, applicants have not provided adequate written description.


Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.      Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        Claim 11 is indefinite by referring to a table. Appropriate correction is required.



Claim Rejections - 35 USC § 103
13.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.      Claims 1-11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Suganthy et al. (Neuroscience Letters vol.468, pp.216-219, 2010) and Lahaye et al. I (Journal of Applied Phycology, vol. 11, no.1, January 1999) in view of LAHAYE M ET AL II: (BIOMACROMOLECULES, AMERICAN CHEMICAL SOCIETY, .
        The claims are drawn to a method for treating and/or preventing neurological disorders, depression, stress, anxiety, aging, Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain, the method comprising the administration of an effective amount of an algal extract from the order of Ulvales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa.
       Suganthy et al. teach a method for treating neurological disorders and  Alzheimer’s disease the method comprising the administration of an effective amount of an algal extract from the order of Ulvales ( see title abstract and tables 1-4).  
       Lahaye et al. I teach algal extracts from green algae Ulva comprising polyanionic polysaccharides have a size of less than 50kDa (see abstract). Lahaye et al. also discloses a process comprising a step of removing small molecules of size smaller than 30 kDa (less than 50kDa), see Lahaye et al. page 2, right column, top paragraph under Ulvan extraction. Lahaye et al. teach glucose, rhamnose, xylose, and glucuronic acid (see abstract). Lahaye et al. I do not teach total dry material of algal matter. 
Lahaye et al. II teach total dry weight of rhamnose, glucose and xylose (see discussion). Lahaye et al. II teach pharmaceutical compositions (see page 1772) and different molecular weights (see page 1769). Lahaye et al. II do not specifically teach less than 15 KDa, however Hui et al., do. 
Hui et al., teach molecular weight of 10 kDa (see page 1170). Hui et al., teach   sulfated polysaccharides (see title). Therefore, the art teaches teach total dry material of algal matter. 
       It would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Suganthy et al. teach a method for treating neurological disorders and  Alzheimer’s disease the method comprising the administration of an effective amount of an algal extract from Ulvales. While Lahaye et al. I teach algal extracts from green algae such as Ulva 
Limitations of claims 7, 9 and 10 different ranges would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
              Additionally, KSR International Co. v. Telef/ex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Telef/ex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known how to use of different sizes and ranges in the art thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Conclusion
15.      No claims are allowed.
16.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues, Thur-Fri 12pm-8pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
February 26, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645